Exhibit 10.1

UNITIL CORPORATION INCENTIVE PLAN

(amended and restated as of January 26, 2015)

The purpose of the Unitil Corporation Incentive Plan (the “Plan”) is to provide
employees of Unitil Corporation and its subsidiaries identified on Exhibit A
attached hereto (collectively, the “Corporation”) with significant incentives
related to the performance of the Corporation and thereby to motivate them to
maximize their efforts on the Corporation’s behalf. The Plan is further intended
to provide the Corporation’s employees with competitive levels of total
compensation when considered with their base salaries.

 

I. PARTICIPATION

All employees of the Corporation who are not selected by the Compensation
Committee (the “Committee”) of the Corporation’s Board of Directors (the
“Board”) to participate in the Unitil Corporation Management Incentive Plan
shall participate in the Plan (each such participating employee, a
“Participant”); provided, however, that employees of the Corporation whose
employment is covered by a collective bargaining agreement in effect between the
Corporation and a union shall not participate in the Plan unless the
participation of such employees is provided for under the terms of such
collective bargaining agreement.

 

II. TARGET INCENTIVE AWARD

The Committee shall establish an individual targeted award (the “Target
Incentive Award”) under the Plan for each Participant for each Performance
Period (as such term is used below), expressed as a percentage of the
Participant’s base salary (prior to reduction under the Corporation’s 401(k)
retirement plan or cafeteria plan, “Base Salary”) earned during the applicable
Performance Period. The Target Incentive Awards for all Participants for the
applicable Performance Period shall be documented.

 

III. PERFORMANCE PERIOD

The Performance Period is the period during which performance will be measured
for determining the amounts of Participants’ awards under the Plan (“Incentive
Awards”). The Performance Period for the Plan shall be the calendar year.

 

IV. PERFORMANCE OBJECTIVES

Prior to the beginning of each Performance Period, or as soon thereafter as
practicable, the Committee shall establish, based in part upon the
recommendations of the Corporation’s Chief Executive Officer (the “CEO”),
objectives for the performance of the Corporation for such Performance Period
deemed necessary for the Corporation to achieve its strategic plans
(“Performance Objectives”), the achievement of which or failure to achieve will
result in the payment or nonpayment of Incentive Awards, as described in Section
VIII (Determination of Incentive Awards.) The Performance Objectives for the
applicable Performance Period shall be documented.

 

1



--------------------------------------------------------------------------------

V. PERCENTAGE WEIGHTING

Coincident with the establishment of the Performance Objectives for a particular
Performance Period, the Committee shall, based in part upon the recommendations
of the CEO, determine the relevant weights (the “Percentage Weightings”) to be
assigned to each of the Performance Objectives established for such Period,
based on the relative impact of each Performance Objective on the Corporation’s
performance. The Percentage Weightings for the applicable Performance Period
shall be documented.

 

VI. PERFORMANCE STANDARDS

Prior to the beginning of each Performance Period, or as soon thereafter as
practicable, the Committee shall, based in part upon the recommendations of the
CEO, establish the Performance Standards for each Performance Objective. The
Performance Standards for such Performance Period shall be documented.
Performance Standards shall be set for the following three levels of achievement
- “Threshold,” “Target” and “Maximum.”

 

  A. Threshold: The minimum level of performance required for an Incentive Award
to be paid. No Incentive Award shall be paid for performance below this level.
Achievement of the Threshold level shall result in a payment equal to 50% of the
amount of the Target Incentive Award for the Performance Objective, as adjusted
by the applicable Percentage Weighting.

 

  B. Target: The expected level of performance required, for which an Incentive
Award in an amount equal to 100% of the Target Incentive Award shall be paid for
the Performance Objective, as adjusted by the applicable Percentage Weighting.

 

  C. Maximum: The maximum level of performance, for which an Incentive Award in
an amount equal to 150% of the amount of the Target Incentive Award shall be
paid for the Performance Objective, as adjusted by the applicable Percentage
Weighting. Achievement of a result greater than the Maximum level shall not
increase the amount of the Incentive Award.

 

VII. CONTROLLING THRESHOLD(S)

The Committee may, based in part upon the recommendations of the CEO, establish
minimum organization performance level(s) for each Performance Period
(“Controlling Threshold(s)”) that must be satisfied by the Corporation for
Incentive Awards to be paid; provided, however, that a Controlling Threshold
need not be established for any particular Performance Period. The Controlling
Threshold(s) for the applicable Performance Period shall be documented.

 

VIII. DETERMINATION OF INCENTIVE AWARDS

As soon as practicable following the completion of a Performance Period, the
Committee shall determine the degree of satisfaction of the Performance
Objectives and the amounts of the Incentive Awards payable in accordance with
the Plan, if any. The amount of the Incentive Award earned by each Participant
shall depend upon the degree of achievement of the

 

2



--------------------------------------------------------------------------------

Performance Standards for each Performance Objective and the Percentage
Weighting assigned thereto. If an achievement level falls between the Threshold
and Target levels or between the Target and Maximum levels, the Incentive Award
shall be linearly extrapolated between the two levels. Award calculations will
be applied to Base Salary earned during the applicable Performance Period.
Subject to the payment limitations as described in Section X (Payment of
Incentive Awards) and notwithstanding anything else to the contrary contained in
the Plan, the Committee shall have absolute discretion with respect to the
payment of Incentive Awards, including but not limited to the amount to be paid
and whether or not payment will be made, on the basis of business conditions.

 

IX. PLAN ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall, in its
sole discretion, interpret the Plan, prescribe, amend and rescind any rules and
regulations necessary or appropriate for administration of the Plan and make
such other determinations and take such other actions as it deems necessary or
advisable for such purposes. Any interpretation, determination or other action
made or taken by the Committee shall be final, binding, and conclusive. The
Committee may rely upon the advice, counsel, and assistance of the CEO in
performing its duties under the Plan.

 

X. PAYMENT OF INCENTIVE AWARDS

Payment of each Participant’s Incentive Award shall be made as soon as
practicable following the end of the applicable Performance Period, but not
prior to January 1 or later than March 15 of the calendar year following the
Performance Period (the “Incentive Award Payment Date”); provided, however, that
notwithstanding anything to the contrary contained in the Plan, no Incentive
Award shall be paid to any individual who is not employed by the Corporation on
the applicable Incentive Award Payment Date, unless due to the individual’s
death, disability (entitlement to benefits under the Corporation’s Long-Term
Disability Plan, “Disability”) or retirement at or after attaining age 55.
Incentive Award payments made due to the Participant’s death, Disability or
retirement at or after attaining age 55 shall be made on the applicable
Incentive Award Payment Date. All Incentive Awards shall be paid in a lump sum
in cash, less any amounts required for federal, state and local income and
payroll tax withholdings.

 

XI. DISCIPLINARY ACTION

Notwithstanding anything to the contrary contained in the Plan, a Participant
whose performance rating for a Performance Period is “Does Not Meet
Expectations” (pursuant to the Corporation’s Salary Administration Policy) shall
not receive an Incentive Award for such Performance Period.

 

XII. TERMINATION OF EMPLOYMENT

If a Participant ceases to be employed by the Corporation (a) by reason of his
death, Disability or retirement at or after attaining age 55, the Participant’s
Incentive Award for the Performance Period in which his employment terminates
shall be calculated using the Participant’s Base Salary earned prior to his
termination of employment, or (b) other than by reason of his death, Disability
or retirement at or after attaining age 55, the Participant’s Incentive Award
for the Performance Period in which his employment terminates shall be
forfeited.

 

3



--------------------------------------------------------------------------------

XIII. FUNDING

No funds shall be set aside or reserved for payment of Incentive Awards under
the Plan, and all obligations of the Corporation under the Plan shall be
unfunded and shall be paid from the general assets of the Corporation.

 

XIV. NOT EXCLUSIVE METHOD OF INCENTIVE

The Plan shall not be deemed to be an exclusive method of providing incentive
compensation for employees of the Corporation nor shall it preclude the Board
from authorizing or approving other forms of incentive compensation therefor.

 

XV. NO RIGHT TO CONTINUED PARTICIPATION

Participation in the Plan by an employee in any Performance Period shall not be
held or construed to confer upon such employee the right to participate in the
Plan in any subsequent Performance Period.

 

XVI. NO RIGHT TO CONTINUED EMPLOYMENT

None of the establishment of the Plan, participation in the Plan by a
Participant, the payment of any Incentive Award hereunder or any other action
pursuant to the Plan shall be held or construed to confer upon any employee the
right to continue in the employ of the Corporation or affect any right which the
Corporation may have to terminate at will the employment thereof.

 

XVII. NONTRANSFERABILITY OF AWARDS

Except by operation of the laws of descent and distribution, no amount payable
at any time under the Plan shall be subject to alienation by anticipation, sale,
transfer, assignment, bankruptcy, pledge, attachment, charge or encumbrance of
any kind nor in any manner be subject to the debts or liabilities of any person,
and any attempt to so alienate or subject any such amount shall be void.

 

XVIII. AMENDMENT AND TERMINATION

The Board may amend or terminate the Plan at any time; provided, however, that
no amendment or termination of the Plan shall adversely affect the entitlement
of a Participant to payment of any Incentive Award which has been determined by
the Committee prior to such amendment or termination, although the Board may
amend or terminate the rights of any Participant under the Plan at any time
prior to the determination of the amount of the Incentive Award to be paid
thereto for a Performance Period.

 

XIX. EFFECTIVE DATE

The Plan shall be effective January 26, 2015, and shall continue in effect until
terminated by the Board.

 

4



--------------------------------------------------------------------------------

Exhibit A

Participating Subsidiaries

Unitil Energy Systems, Inc.

Fitchburg Gas and Electric Light Company

Unitil Service Corp.

Usource LLC

Northern Utilities, Inc.

Granite State Gas Transmission, Inc.